DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “the wires are wired to pass an external side of the exhaust fan”. It is unclear as to what an external side of the exhaust fan constitutes. For purposes of examination, an external side is interpreted as covering any space surrounding the exhaust fan as this appears to be applicant’s intent. 
Claims 3 recites in part “the second inner wall of the other wiring duct”. However, it is unclear as to which wiring duct the cited limitation refers to which renders the claim indefinite since there is no antecedent basis for the other wiring duct.
Claims 2 & 4-10 are rejected in view of their dependence to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheucher (US 2008/0213652 A1).
Regarding claim 1, Scheucher teaches a charge/discharge device for an activation process of a secondary battery, the charge/discharge device comprising:						an accommodation structure (100) having a plurality of accommodation spaces (103) (Fig. 1; [0059]);												a wiring duct (i.e space between the edges of the accommodation spaces in the top row and the external wall of the door portion 107) and the at one side of a corresponding accommodation space of the plurality of accommodation spaces (Fig. 1);					a charge/discharge box (102) in each accommodation space of the plurality of accommodation spaces (Fig. 1; [0060]);									wires (122a) in a space inside each wiring duct (Fig. 1); and 					an exhaust fan on a first inner wall of each wiring duct, the first inner wall being adjacent to the one side of the corresponding accommodation space (See annotated fig. 1 below);		wherein the wires are wired to pass an external side of the exhaust fan in each wiring duct (Fig. 1).										

    PNG
    media_image1.png
    557
    562
    media_image1.png
    Greyscale


Regarding claim 2, Scheucher teaches the charge/discharge device of claim 1, wherein the exhaust fan blows air from the first inner wall of each wiring duct in a direction of a second inner wall of each wiring duct facing the exhaust fan (See annotated fig. 1 above; [0063]).
Regarding claim 4, Scheucher teaches the charge/discharge device of claim 1, wherein each exhaust fan is provided in plurality to thereby be arranged to be spaced apart from each other along a width direction of the inner wall of each wiring duct (Fig. 1).
Regarding claim 8, Scheucher teaches the charge/discharge device of claim 1, wherein the exhaust fans are electrically connected to the wires (Fig. 1; [0063]). While not expressly stated in Scheucher one skilled in the art can surmise from paragraph [0063] and fig. 1 that the fans are powered by the charge/discharge boxes which provide power via the wires.
Regarding claim 9, Scheucher teaches the charge/discharge device of claim 1, wherein the accommodation spaces are arranged in both a horizontal and vertical direction such that the charge/discharge boxes are stacked in both the horizontal direction and vertical direction (Fig. 1).
Regarding claim 10, Scheucher teaches a secondary battery activation method comprising using the charge/discharge device of claim 1 to charge/discharge a secondary battery to activate the secondary battery ([0056]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727